Case 17-19638        Doc 61     Filed 01/31/19     Entered 01/31/19 12:43:01          Desc      Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 19638
         Jennifer T Jones

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/29/2017.

         2) The plan was confirmed on 10/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/05/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-19638             Doc 61            Filed 01/31/19    Entered 01/31/19 12:43:01                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $9,126.96
           Less amount refunded to debtor                                   $969.25

 NET RECEIPTS:                                                                                               $8,157.71


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,510.97
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $349.92
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $1,860.89

 Attorney fees paid and disclosed by debtor:                            $400.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 5/3 Bank                                   Unsecured         300.00           NA              NA            0.00       0.00
 Acceptance Now                             Unsecured      1,000.00            NA              NA            0.00       0.00
 Advocate Medical Center                    Unsecured         350.00           NA              NA            0.00       0.00
 AFNI Inc                                   Unsecured      1,017.50            NA              NA            0.00       0.00
 Ameeren Illinois Credit Protection Assoc   Unsecured         105.02           NA              NA            0.00       0.00
 At&T                                       Unsecured         797.38           NA              NA            0.00       0.00
 AT&T Mobility II LLC                       Unsecured      1,100.00       1,017.60        1,017.60           0.00       0.00
 Bank Of America                            Unsecured         200.00           NA              NA            0.00       0.00
 Capital One Auto Finance                   Unsecured         651.92           NA              NA            0.00       0.00
 Capital One Auto Finance                   Secured       16,000.00       9,575.00        7,908.33      2,262.14     360.73
 Capital One Auto Finance                   Unsecured            NA       3,709.22        3,709.22           0.00       0.00
 Carbondale Memorial Hospital               Unsecured      1,300.00            NA              NA            0.00       0.00
 Chase                                      Unsecured      2,000.00            NA              NA            0.00       0.00
 City of Carbondale                         Unsecured         400.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured         800.00        734.30          734.30           0.00       0.00
 City of Country Club Hills                 Unsecured         400.00           NA              NA            0.00       0.00
 City Of Riverdale                          Unsecured         300.00           NA              NA            0.00       0.00
 Commercial Acceptance Company              Unsecured         782.23           NA              NA            0.00       0.00
 Commonwealth Edison Company                Unsecured      1,365.91       1,401.82        1,401.82           0.00       0.00
 Commonwealth Edison Company                Unsecured      1,000.00            NA              NA            0.00       0.00
 Credit Collection Serv Payment Process C   Unsecured         226.18           NA              NA            0.00       0.00
 Department Of Education                    Unsecured           0.00    92,931.45        92,931.45           0.00       0.00
 Gundersen Lacrosse Hospital                Unsecured      1,750.00            NA              NA            0.00       0.00
 HH Gregg                                   Unsecured      1,000.00            NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured         515.60      3,262.00        3,262.00           0.00       0.00
 Illinois Tollway                           Unsecured         174.60           NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured         357.20           NA              NA            0.00       0.00
 KIA Auto Finance                           Unsecured      1,363.37            NA              NA            0.00       0.00
 KIA Motors Finance                         Secured       19,000.00     16,279.85        11,300.00      3,157.86     516.09
 KIA Motors Finance                         Unsecured            NA       4,979.85        4,979.85           0.00       0.00
 Malcolm S Gerald & Assoc                   Unsecured          70.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-19638             Doc 61   Filed 01/31/19    Entered 01/31/19 12:43:01                Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
 Municipal Collection Serv Inc     Unsecured         200.00           NA           NA             0.00         0.00
 Nicor Gas                         Unsecured          88.11        458.52       458.52            0.00         0.00
 Olympia Fields St James           Unsecured         900.00           NA           NA             0.00         0.00
 Pay Day Loans                     Unsecured         500.00           NA           NA             0.00         0.00
 Phoenix Financial Services        Unsecured         363.30           NA           NA             0.00         0.00
 Target                            Unsecured         750.00           NA           NA             0.00         0.00
 The Roth Morgan Firm              Unsecured         250.32           NA           NA             0.00         0.00
 TMobile                           Unsecured         600.00           NA           NA             0.00         0.00
 University Accounting Service     Unsecured         127.76           NA           NA             0.00         0.00
 WalMart                           Unsecured         850.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                   $0.00
       Mortgage Arrearage                                      $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                            $19,208.33           $5,420.00                 $876.82
       All Other Secured                                       $0.00               $0.00                   $0.00
 TOTAL SECURED:                                           $19,208.33           $5,420.00                 $876.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $108,494.76                  $0.00                $0.00


 Disbursements:

           Expenses of Administration                            $1,860.89
           Disbursements to Creditors                            $6,296.82

 TOTAL DISBURSEMENTS :                                                                            $8,157.71




UST Form 101-13-FR-S (9/1/2009)
Case 17-19638        Doc 61      Filed 01/31/19     Entered 01/31/19 12:43:01            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
